    Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 1 of 8 PAGEID #: 89




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


    JACQUELYN CARPENTER,                                  )   CASE NO. 2:21-CV-00568-SSM-CMV
                                                          )
                   Plaintiff,                             )   JUDGE SARAH D. MORRISON
                                                          )
             v.                                           )   Magistrate Judge Chelsea Vascura
                                                          )
    SOUTHERN AIRWAYS EXPRESS,                             )
    ROB MCKINNEY & SUSAN NEFF,                            )
                                                          )
                   Defendants.                            )

    DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS FOR
          LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE

         SAE is not unsympathetic to Plaintiff and any medical condition she may have; however,

Plaintiff cannot manufacture personal jurisdiction based on events that were not instigated by or

otherwise involve SAE. Plaintiff filed suit in Ohio purely for her own convenience. To order SAE

to remain here and litigate the case would not only violate Due Process but also public policy.

         Plaintiff dedicates a large amount of her responsive briefing to a persuasive recitation of

the facts. Yet Plaintiff fails to mention that, when SAE initially hired her in February 2018, she

was hired as a customer service representative in the Pittsburgh airport, which was not a virtual1

position. Decl. of Margaret Thurber (“Thurber Decl.”) ¶ 3. For a brief period, Plaintiff worked

both in person at the Pittsburgh airport and in the Call Center, which is entirely a virtual position.

Id. ¶ 4. At Plaintiff’s own request, she was eventually moved fulltime to the Call Center. Id. ¶ 5.

According to SAE policy and the Employee Handbook distributed to all SAE employees, Call

Center employees may work in any location but are required to have a backup location within an


1
 A “virtual position,” as the term is used herein, is one in which the employee works from home or other location of
his or her choosing. There is no brick-and-mortar location for the job. Employees may work from anywhere they
have reliable internet connections and can move to any other locations at will.




70493396v4
 Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 2 of 8 PAGEID #: 90




hour’s driving distance in case of internet connectivity issues. Id. ¶¶ 6, 8.

       I.       PLAINTIFF FAILS TO MEET HER BURDEN THAT THIS COURT HAS
                PERSONAL JURISDICTION OVER SAE.

         It is unclear why Plaintiff refers to the Rule 12(b)(6) standard in her responsive briefing

Dkt. 13 at 4; regardless, Plaintiff has failed to meet even her minimal burden of establishing

personal jurisdiction. See, e.g., Estate of Thomson v. Toyota Motor Corp. Worldwide, 545 F.3d

357, 360 (6th Cir. 2008). Plaintiff’s main argument that jurisdiction is appropriate is that her

residence is in Steubenville, Ohio. Compl. ¶ 1. Yet, Plaintiff conveniently omits that she originally

was hired to work for SAE in Pennsylvania, where SAE has a regional location. Steubenville,

which is located near the border between Ohio and Pennsylvania, is merely a handful of miles

from West Virginia and less than an hour’s drive from Pittsburgh. Indeed, Plaintiff used to work

in Pittsburgh, purportedly commuting from her Steubenville residence, but she could still work in

either Pennsylvania or West Virginia in case of an emergent situation. Compl. ¶ 1; Thurber Decl.

¶ 8. Instead, based purely on her personal address, and for no reason connected to SAE’s

operations, Plaintiff demands Ohio as her forum of choice.

         Admittedly, while the Ohio Supreme Court has held that the “transacting any business”

prong of § 2307.382(A) is to be interpreted broadly, Kentucky Oaks Mall co. v. Mitchell’s Formal

Wear, Inc., 53 Ohio St. 3d 73, 75 (Ohio 1990), “[t]wo factors help determine whether an out-of-

state defendant, in a contractual dispute, “transacted business” within the meaning of the Ohio

Long-Arm Statute.” Paglioni & Assocs., Inc. v. WinnerComm, Inc., No. 2:06-cv-00276, 2007 WL

852055 at *9 (S.D. Ohio Mar. 16, 2007).

                The first factor is whether the out-of-state defendant initiated the
                business dealing. If the defendant reached out to the plaintiff in the
                forum state to create a business relationship, the defendant
                transacted business in the forum state. The second factor is whether
                the parties conducted their negotiations or discussions in the forum

                                                  2
70493396v4
 Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 3 of 8 PAGEID #: 91




                 state or with terms affecting the forum state. If the parties negotiated
                 in the forum state with provisions affecting the forum state, the
                 defendant transacted business in the forum state. In addition to these
                 two factors, the plaintiff still must demonstrate that there is a
                 substantial connection between the defendant and the forum state.

Id. (internal citations omitted).

         First, SAE did not initiate the business dealing. Plaintiff sought employment from SAE at

SAE’s Pittsburgh location. Thurber Decl. ¶¶ 2-3. Although Plaintiff ultimately ended up working

in Ohio, from her own home and at her own request, out-of-state SAE did not reach out to Plaintiff

to create a business relationship in Ohio such that SAE could be found to have transacted business

in this state.

         Second, the Parties did not conduct their negotiations or discussions related to the purported

relationship in Ohio. “[A]s a general rule, the use of interstate lines of communication such as

mail and telephones does not automatically subject a defendant to the jurisdiction of the courts in

the forum state.” Dayton Superior Corp. v. Yan, 288 F.R.D. 151, 161 (S.D. Ohio Nov. 29, 2012).

“[M]erely directing communications to an Ohio resident for the purpose of negotiating an

agreement, without more, is insufficient to constitute ‘transacting business.’”             Id. (citation

omitted). All discussions from SAE were initiated in Florida or by individuals working at the

direction of those located in Florida. Further, no terms of the resultant agreement (i.e., Plaintiff’s

employment at the Pittsburgh airport) likely would have affected Ohio, given that Plaintiff first

worked in Pittsburgh and then worked fully remote from her residence. The Parties did not

negotiate in the forum state, and no provisions affected the forum state. Accordingly, in hiring

Plaintiff, SAE did not transact business in the forum state.

         Third, Plaintiff cannot demonstrate that there is a substantial connection between SAE and

the forum state. In order to find personal jurisdiction pursuant to the Ohio Long Arm Statute,



                                                    3
70493396v4
 Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 4 of 8 PAGEID #: 92




“there must be additionally be some continuing obligation that connects the non-resident defendant

to the state or some terms of the agreement that affect the state.” Yan, 288 F.R.D. at 161. As more

fully set forth in Defendants’ Motion to Dismiss, SAE has no continuing obligation connecting it

to Ohio. SAE is a company based entirely in Florida, providing regional flights in select portions

of the United States. SAE does not have a brick-and-mortar location in Ohio; does not operate

any flights to or from Ohio; does not direct any employees to travel to Ohio; and does not attend

trade shows or expositions in Ohio. Thus, by any measure, SAE does not transact business in

Ohio.

             II.       A SINGLE REMOTE EMPLOYEE IS NOT SUFFICIENT TO
                       ESTABLISH PERSONAL JURISDICTION OVER AN OUT-OF-
                       STATE EMPLOYER.

         Even if Plaintiff’s singular employment agreement with SAE could be considered

“transacting business,” to find personal jurisdiction here would be a violation of Due Process and

contrary to public policy. In Burger King Corp. v. Rudzewicz, the Supreme Court clearly stated

that the “‘purposeful availment’ requirement ensures that a defendant will not be haled into a

jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts.” 471 U.S. 462,

475 (1985). “The unilateral actions of an employee do not create minimum contacts in a forum

for his employer unless there is evidence that the employer purposefully availed itself of the

benefits and protections of the laws of the forum. In other words, ‘the plaintiff cannot be the only

link between the defendant and the forum.’” Id. at 478. A defendant establishes an ongoing

relationship with a resident of a forum state when contractual obligations create ‘a realistic and

foreseeable impact upon the commerce of the forum state.’” Douglas v. Mod. Aero, Inc., 954 F.

Supp. 1206, 1213 (N.D. Ohio 1997) (citation omitted). Here, no such contractual obligations exist.

SAE employed Plaintiff originally at SAE’s Pittsburgh location and subsequently permitted her to



                                                 4
70493396v4
 Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 5 of 8 PAGEID #: 93




work fully remote. Plaintiff invokes her choice of residence to dictate the forum of this action.

Unfortunately for Plaintiff, she is the only link between Defendants and the forum.

         While not of the Sixth Circuit, this Court may find the decision in Perry v. Nat’l Ass’n of

Home Builders of U.S., Civil Action No. TDC-20-0454, 2020 WL 5759766 (D. Md. Sept. 28,

2020) as particularly instructive. In Perry, the plaintiff, a former Executive Assistant to the

defendant’s CEO, alleged discriminatory discharge and breach of contract. Id. at *1. The

defendant was a Nevada nonprofit corporation with its principal place of business in Washington,

D.C., while the plaintiff was a resident of Maryland. Id. The plaintiff alleged that she was required

to assist at “all hours” and that “she conducted ‘a majority’ of her work from her home in

Maryland.” Id. She further alleged that the defendant derived a substantial portion of its business

from her work there because she was the CEO’s administrative assistant and that, by nature of her

performing significant work duties from her home, the defendant “conducted business” in

Maryland. Id. at *4. Despite the defendant’s even holding a conference in Maryland for four days

the previous year, the Perry court found that “[t]hese contacts are insufficient to satisfy due

process.” Id. According to the court:

                In addressing whether a court may exercise specific jurisdiction over
                a nonresident employer in a dispute involving remote work by an
                employee in the forum state, courts may find purposeful availment
                where the employer intentionally directed contact with the forum
                state, such as through some combination of affirmatively recruiting
                the employee while a resident of the forum state, contracting to have
                the employee work from the forum state, having the employee
                attend meetings with business prospects within the forum state, and
                supplying the employee with equipment to do work there.

Id. at *4 (emphasis added). The court went on to state “[i]n remote-work cases, however, a

defendant's mere knowledge that an employee happens to reside in the forum state and conduct

some work from home does not constitute purposeful availment.” Id. at *5.



                                                  5
70493396v4
 Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 6 of 8 PAGEID #: 94




         Just as with Perry, Plaintiff here cannot demonstrate that SAE intentionally directed contact

with Ohio so as to give rise to “purposeful availment.” There was no affirmative recruitment of

Plaintiff in Ohio, no contract to have her work from Ohio, and no meetings of Plaintiff with

business prospects in Ohio. Plaintiff’s location was purely incidental to her employment. See also

Fields v. Sickle Cell Disease Ass’n, 770 F. App’x 77 (4th Cir. 2019) (finding no jurisdiction where

the employee made the “unilateral decision” to reside in North Carolina and the employer merely

accommodated the employee); Callahan v. Wisdom, No. 3:19-CV-00350 (KAD), 2020 WL

2061882 at *12 (D. Conn. Apr. 29, 2020) (holding no jurisdiction where employee was hired as a

consultant and the employee’s location in Connecticut was “purely incidental” even though it was

known to the employer); Bertolini-Mier v. Upper Valley Neurology, P.C., No. 5:16–cv–35, 2017

WL 4081901 (D.Vt. Sept. 13, 2017) (finding the employer’s “knowledge and facilitation of

occasional remote work” was an “accommodation” but “not a purposeful effort” to have the work

conducted in the forum state); Listug v. Molina Info Sys., LLC, Civil No. 14–386 (DWF/SER),

2014 WL 3887939 at *3 (D. Minn. Aug. 8, 2014) (“An agent’s decision to work from home in the

forum state generally does not bind an entity to personal jurisdiction in that state where the purpose

of the arrangement is merely for the agent’s personal convenience”).

         As Plaintiff noted in her responsive brief, “[t]he pandemic has allowed cases to proceed

efficiently via electronic means.” Dkt. 13 at 4. Yet there is also no question that the pandemic has

changed the world’s outlook on remote work. According to a recent survey, 74% of professionals

responded that “they believe remote work will become the new normal.” Ashira Prossack, 5

Statistics Employers Need to Know About the Remote Workforce, FORBES (Feb. 10, 2021,

8:51PM), https://www.forbes.com/sites/ashiraprossack1/2021/02/10/5-statistics-employers-need-

to-know-about-the-remote-workforce/?sh=66eab463655d. “Large corporations like Twitter and



                                                   6
70493396v4
 Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 7 of 8 PAGEID #: 95




Slack have already announced that they will give all employees the option to work from home

permanently, and Salesforce just announced their plan for hybrid work.” Id. Further, of those

surveyed, “[m]ore than half of the employees surveyed said they prefer working in a fully remote

environment.” Id. Indeed, benefits such as remote work are already finding their way to the top

of the list of requirements for new hires and attracting top recruits. Id. Undoubtedly, the world of

office employment is set to evolve imminently and already has to an extent. Thus, to determine

that all employers with employees working remotely have “purposefully availed” themselves of

those jurisdictions in which their employees choose to be located, temporarily or permanently,

would neither follow the spirit of Rudzewicz nor be in the best interests of public policy.

         For the reasons set forth above as well as in its Motion to Dismiss, SAE respectfully

requests this Court dismiss this case for lack of personal jurisdiction, or in the alternative, transfer

the case to the United States District Court for the Southern District of Florida.



                                               Respectfully submitted,


                                               /s/ Pamela S. Krivda
                                               Pamela S. Krivda (0041133)
                                               pkrivda@taftlaw.com
                                               Rachel Smoot (0092296)
                                               rsmoot@taftlaw.com
                                               TAFT STETTINIUS & HOLLISTER LLP
                                               65 East State Street, Suite 1000
                                               Columbus, OH 43215
                                               Telephone: (614) 221-2838
                                               Facsimile: (614) 221-2007

                                               Attorneys for Southern Airway Express




                                                   7
70493396v4
 Case: 2:21-cv-00568-SDM-CMV Doc #: 15 Filed: 06/23/21 Page: 8 of 8 PAGEID #: 96




                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was this 23rd day of June, 2021 upon the

following through the Court’s CM/ECF system:

         Matthew G. Bruce
         Matthew.bruce@spitzlawfirm.com
         Brianna R. Carden
         Brianna.carden@spitzlawfirm.com
         THE SPITZ LAW FIRM
         Spectrum Office Tower
         11260 Chester Road, Suite 825
         Cincinnati, OH 45246
         Phone: (216) 291-0244 x173
         Fax: (216) 291-5744

                                           /s/ Pamela S. Krivda




                                               8
70493396v4
